10

al

i2

43

i4

is

16

1?

18

19

290

al

22

23

24

25

26

27

28

 

 

DAVID C. JOHNSTON

LAW OFFICES OF DAVID C. JOHNSTON
1600 G. STREET, SUITE 102

MODESTO, CALIFORNIA 95354

TEL (209)579-1150

Attomey for Debtor in Possession,
INTERIOR COMMERCIAL INSTALLATION, INC.

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND

In Re: caseno, 46 ELS LY

INTERIOR COMMERCIAL CHAPTER 11
INSTALLATION, INC.,
DATE:
TIME:
PLACE:
Debtor in Possession.
/ JUDGE: HON. William J. Lafferty

DECLARATION OF JENS C. JENSEN IN SUPPORT OF DEBTOR’S
MOTION FOR AUTHORITY TO USE CASH COLLATERAL

I, Jens C. Jensen, declare:

1. Lam the president and manager of interior Commercial Installation, Inc. I work actively
in the company and have personal knowledge of the following facts and would be
competent to testify if called as a witness,

2. [require the use of cash collateral for the payment of certain operating expenses as set

forth on the budget attached hereto as Exhibit “A.” I believe the expenses listed on the

Page 1 of 3

Case: 18-42874 Doc#4 Filed: 12/07/18 Entered: 12/07/18 12:49:23 Page 1 of 3

 
10

11

l2

13

14

15

16

17

18

19

20

2h

22

23

24

25

26

27

28

 

 

budget are reasonable and necessary business expenses which must be paid in order to

continue the business.

. Lemploy approximately 25 people, who precisely cut and install marble slab in

commercial real estate projects, such as office buildings. I have two business locations;
one in Brentwood and one in San Francisco. I have been in business for 5 years as a
corporation and the principal shareholder has been in the slab business for 25 years. I bid

about $1,500,000 in jobs per month and I am awarded about $450,000 in contracts.

. There are eight “on line” loans made to me (see Exhibit B).

. Idid a UCC-1 search and cannot ascertain how many of these loans have filed UCC-1

filings. But it has been established that loans made by Kalamata and Yellowstone are

supported by UCC-1 filings (See Exhibits E and PF).

. Prior to the petition date, the I entered into a number of transactions whereby the other

party (designated the “Purchaser” ) would purportedly purchase the future receipts. In
one transaction, for example, the Purchaser paid me $84,000.00 for $124,320.00 of
“future receipts” to be deducted from my bank account at the rate of $1,234.20 per day. I
believe that the transactions were structured in this was to avoid the application of
California’s usury laws. The transactions also involved the use of confessions of
judgment signed by me, as president, which could be filed in the New York Supreme

Court after any default, even if one day’s bank deduction was dishonored.

. In fact, after the daily bank deductions were stopped for a few days, two of the

Purchasers filed confessions of judgment, obtained judgments, and levied my account at

JP Morgan chase Bank, It’s main office being in New York.

Page 2 of 3

Case: 18-42874 Doc#4 Filed: 12/07/18 Entered: 12/07/18 12:49:23 Page 2 of 3

 
16

1i

12

13

14

1s

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

8. Two Purchasers sent letters to at least one of my biggest customers and “requested that a
hold be placed on my accounts receivable” (see letters, Exhibits D and E). The
Purchaser’s attorney warned my customer that if he didn’t forward all funds to the
Purchaser, that customer would be liable for damages. As a result, my customers are
unwilling to pay me given this demand and threat from those lenders. Customers have
checks waiting to be sent to me, but now those checks are being held by my customers
until the Court grants use of Cash Collateral. One creditor, Commercial Case Work,
owes me $259,000 for completed jobs. However, some of those receivables are not yet
due.

9. I cannot make payroll of about $75,000 every two weeks and pay the other expenses

listed on the budget without use of the Cash Collateral.

I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct and that this declaration was executed at Brentwood, California on

«
December 2018. Eo en,

— a

{s/f Jens C. Jensen
Jens C. Jensen

Page 3 of 3

Case: 18-42874 Doc#4 Filed: 12/07/18 Entered: 12/07/18 12:49:23 Page 3 of 3

 
